Exhibit 10.1

March 21, 2013

HF2 Financial Management Inc.

999 18th Street, Suite 3000

Denver, Colorado 80202

 

  Re: Initial Public Offering

Gentlemen:

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between HF2
Financial Management Inc., a Delaware corporation (the “Company”), and
EarlyBirdCapital, Inc., as Representative (the “Representative”) of the several
Underwriters named in Schedule I thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s Class A common
stock, par value $0.0001 per share (the “Common Stock”). Certain capitalized
terms used herein are defined in paragraph 15 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a director and officer
of the Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

1. In accordance with Section 2.07(a) of the Trust Agreement, the undersigned
acknowledges and agrees that he will seek and obtain the consent of the board of
directors of the Company prior to providing any instructions to the Trustee with
respect to the shares of Class B common stock, par value $0.000001 per share, of
the Company (the “Class B Common Stock”). The undersigned also acknowledges and
agrees that he will act in accordance with the provisions of Article FIFTH of
the Company’s Amended and Restated Certificate of Incorporation with respect to
the voting, sale, transfer or assignment of any shares of Class B Common Stock
by the HF2 Class B Trust.

2. The undersigned acknowledges and agrees that with respect to any Target
Business the Company seeks to acquire that is affiliated with the undersigned or
any other Insider, the Company will be required to obtain (i) a fairness opinion
from an independent investment banking firm which is a member of Financial
Industry Regulatory Authority that the Initial Business Combination is fair to
the Company’s unaffiliated stockholders from a financial point of view and
(ii) approval of a majority of the Company’s disinterested and independent
directors (if the Company as any at that time).

3. The undersigned hereby agrees that in the event that the Company fails to
consummate an Initial Business Combination within 18 months from the date of the
Prospectus (or 24 months from the date of the Prospectus if the Company has
executed a letter of intent, agreement in principle or definitive agreement for
an initial business combination within 18 months from the date of the
Prospectus), the undersigned shall take all reasonable steps to cause



--------------------------------------------------------------------------------

the Company as promptly as possible but no more than 10 business days after the
expiration of such 24-month period to redeem 100% of the outstanding IPO Shares
for a pro rata portion of the funds held in the Trust Account (including any
accrued interest, but subject to any provision for creditors required by
applicable law) and then seek to dissolve and liquidate. The undersigned hereby
agrees not to take any action to cause or permit the Company to extend time
periods described in the preceding sentence.

4. Neither the undersigned nor any affiliate of the undersigned will be entitled
to receive and will not accept any compensation for services rendered to the
Company prior to or in connection with the consummation of an Initial Business
Combination; provided that Berkshire Capital Securities LLC (the “Related
Party”), an entity affiliated with the undersigned shall be allowed to charge
the Company $10,000 per month for administrative services provided by the
Related Party to the Company. The undersigned shall also be entitled to
reimbursement from the Company for his reasonable out-of-pocket expenses
incurred in connection with seeking and consummating an Initial Business
Combination; provided, however, that unless and until the consummation of an
Initial Business Combination such out-of-pocket expenses may be reimbursed only
using funds held outside of the Trust Account and interest income on the Trust
Account.

5. Neither the undersigned nor any affiliate of the undersigned will be entitled
to receive or accept a finder’s fee or any other compensation in the event the
undersigned or any affiliate of the undersigned originates an Initial Business
Combination.

6. The undersigned agrees not to participate in the formation of, or become an
officer or director of, any other blank check company until the earlier of
(i) the date on which the Company enters into a definitive agreement regarding
its Initial Business Combination or (ii) 18 months from the date of the
Prospectus (or 24 months from the date of the Prospectus if the Company has
executed a letter of intent or agreement in principle for an Initial Business
Combination within 18 months of the date of the Prospectus but has not completed
the Initial Business Combination within such 18-month period).

7. The undersigned agrees to be the Chairman of the Board of the Company until
the earlier of the consummation by the Company of an Initial Business
Combination or the liquidation of the Company. The undersigned’s biographical
information furnished to the Company and the Representative and attached hereto
as Exhibit A is true and accurate in all respects and does not omit any material
information with respect to the undersigned’s background. Each of the
undersigned’s Director and Officer Questionnaire and FINRA Questionnaire
furnished to the Company and the Representative is true and accurate in all
respects. The undersigned represents and warrants that:

(a) the undersigned is not subject to, or a respondent in, any legal action for,
any injunction, cease-and-desist order or order or stipulation to desist or
refrain from any act or practice relating to the offering of securities in any
jurisdiction;

(b) the undersigned has never been convicted of or pleaded guilty to any crime
(i) involving any fraud, (ii) relating to any financial transaction or handling
of funds of another person, or (iii) pertaining to any dealings in any
securities and he is not currently a defendant in any such criminal proceeding;
and

 

2



--------------------------------------------------------------------------------

(c) the undersigned has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

8. The undersigned agrees to present to the Company for its consideration, prior
to presentation to any other person or company, any suitable opportunity to
acquire an operating business, until the earlier of the consummation by the
Company of the Initial Business Combination or the liquidation of the Trust
Account, subject to any pre-existing fiduciary obligations the undersigned may
have.

9. The undersigned has full right and power, without violating any agreement by
which the undersigned is bound, to enter into this letter agreement and to serve
as the Chairman of the Board of the Company.

10.(a) The undersigned, in his capacity as an officer of the Company, has agreed
that he will be jointly and severally liable, by means of direct payment to the
Trust Account, to ensure that the proceeds in the Trust Account are not reduced
by the claims of Target Businesses or claims of vendors or other entities that
are owed money by the Company for services rendered or contracted for or
products sold to the Company; provided that the undersigned along with all of
the Company’s officers will have no personal liability (i) as to any claimed
amounts owed to a Target Business or vendor or other entity who has executed a
valid and enforceable agreement with the Company waiving any right, title,
interest or claim of any kind he may have in or to any monies held in the Trust
Account, or (ii) as to any claims under the Company’s indemnity with the
underwriters of this offering against certain liabilities, including liabilities
under the Securities Act.

(b) The undersigned acknowledges that the undersigned has no right, title,
interest or claim of any kind in or to any monies held in the Trust Account or
any other assets of the Company as a result of any liquidation of the Trust
Account with respect to any shares of Founders’ Common Stock or Sponsors’ Common
Stock held by the undersigned.

(c) In the event of the liquidation of the Company, the undersigned agrees to
advance to the Company the funds necessary to complete the Company’s liquidation
to the extent that the Company does not have sufficient funds to complete such
liquidation outside of the Trust Account. The undersigned agrees not to seek
repayment of such advances from the Company or holders of the IPO Shares.

11. The undersigned agrees to vote any Founders’ Common Stock, Sponsors’ Common
Stock and/or IPO Shares purchased in or after the IPO held by him in favor of
any proposed Initial Business Combination. The undersigned acknowledges and
agrees that the shares of Founders’ Common Stock and Sponsors’ Common Stock are
subject to restrictions on transfer as described in the Prospectus.

 

3



--------------------------------------------------------------------------------

12. The undersigned agrees not to convert any Founders’ Common Stock, Sponsors’
Common Stock and/or IPO Shares purchased in or after the IPO held by him in
connection with a stockholder vote to approve an Initial Business Combination.

13. The undersigned agrees not to take any action, directly or indirectly, that
would cause either Broad Hollow LLC or Broad Hollow Investors LLC to be in
breach of the respective letter agreements of Broad Hollow LLC or Broad Hollow
Investors LLC, dated as of the date hereof, delivered to the Company.

14. This letter agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (a) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this letter agreement (a “Proceeding”) shall be brought and enforced in
the courts of the State of New York of the United States of America for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive and (b) waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum.

15. As used herein:

(a) “Initial Business Combination” shall mean the acquisition by the Company,
whether through a merger, share exchange, asset acquisition, stock purchase,
reorganization, recapitalization or similar type of transaction, of one or more
business or entities (“Target Business” or “Target Businesses”), whose
collective fair market value is equal to at least 80% of the balance in the
Trust Account and resulting in ownership by the Company or the holders of IPO
Shares of at least 51% of the voting equity interests of the Target Business or
Businesses or all or substantially all of the assets of the Target Business or
Businesses;

(b) “Insiders” shall mean all officers, directors and stockholders of the
Company immediately prior to the IPO;

(c) “Founders’ Common Stock” shall mean all of the shares of Common Stock of the
Company acquired by an Insider prior to the IPO for a price of approximately
$0.005875 per share;

(d) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO;

(e) “Prospectus” shall mean the final prospectus relating to the IPO; and

(f) “Sponsors’ Common Stock” shall mean all of the shares of Common Stock of the
Company acquired by an Insider prior to the IPO for a price of $10.00 per share;

(g) “Trust Account” shall mean the trust account into which a portion of the net
proceeds of the Company’s IPO will be deposited;

 

4



--------------------------------------------------------------------------------

(h) “Trust Agreement” means that certain Trust Agreement relating to HF2 Class B
Trust, dated as of February 26, 2013 by and among the undersigned, Wilmington
Trust, National Association, and the Company.

16. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Underwriters a representative of, or a fiduciary with respect to, the
Company, its stockholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

17. This letter agreement, and the exhibits thereto, constitute the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersede all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby. This letter agreement may not be changed, amended, modified
or waived (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by the parties hereto.

18. Neither party may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This letter agreement shall be binding on the
undersigned and each of the undersigned’s heirs, personal representatives,
successors and assigns.

19. Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

20. This letter agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This letter
agreement shall terminate on the earlier of (a) the consummation of an Initial
Business Combination and (b) the liquidation of the Company; provided, that such
termination shall not relieve the undersigned from liability from any breach of
this letter agreement prior to its termination.

 

/s/ R. Bruce Cameron

R. Bruce Cameron

 

Address:

 

5



--------------------------------------------------------------------------------

Acknowledged and agreed:

 

HF2 Financial Management Inc.

By:  

/s/ R. Bradley Forth

  Name:   R. Bradley Forth   Title:  

Executive Vice President, Chief

Financial Officer and Secretary

 

6



--------------------------------------------------------------------------------

Exhibit A

R. Bruce Cameron, CFA. Mr. Cameron has been the Chairman of our Board of
Directors since our inception. Mr. Cameron has been the President and Chief
Executive Officer of Berkshire Capital Securities LLC, a New York-based
investment banking firm, since its formation in May 2004. Mr. Cameron co-founded
Berkshire Capital Corporation, the predecessor firm to Berkshire Capital
Securities LLC, in 1983 as the first independent investment bank covering the
financial services industry, with a focus on investment management and capital
markets firms. Mr. Cameron and his partners have advised on over 270 mergers and
acquisitions of financial services companies, including high net worth managers,
institutional investment managers, mutual fund managers, real estate managers,
brokerage firms, investment banks and capital markets firms with aggregate
client assets under management transfer of more than $675 billion and aggregate
transaction value in excess of $12.5 billion. From 2005 to 2010, Mr. Cameron was
a co-founder and the chairman of the board of directors of Highbury Financial
Inc., a publicly traded blank check company that became an investment management
holding company. Mr. Cameron is co-chairman of the Investment Committee of Broad
Hollow Partners LLC, a partnership formed to pursue principal investments in the
investment management industry. Prior to forming Berkshire Capital Corporation,
Mr. Cameron was an associate director of Paine Webber Group Inc.’s Strategic
Planning Group from 1981 through 1983. Mr. Cameron began his career at
Prudential Insurance Company from 1978 through 1980, working first in the
Comptroller’s Department and then in the Planning & Coordination Group.
Mr. Cameron graduated from Trinity College, where he received a B.A. in
Economics, and from Harvard Business School, where he received an M.B.A.
Mr. Cameron also attended the London School of Economics. Mr. Cameron is a CFA
charterholder and is the treasurer of the New York Society of Security Analysts.
Mr. Cameron is a Fellow of the Life Management Institute. He is also a past
trustee of the Securities Industry Institute.

 

7